Citation Nr: 0833825	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected chronic low back strain with degenerative 
disc disease.

2.  On and after April 29, 2008, entitlement to an increased 
evaluation for service-connected chronic low back strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1999 to December 2003.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and the Appeals Management Center in 
Washington, DC.

In a September 2008 submission, the veteran's representative 
raised a claim for entitlement to an earlier effective date 
for the grant of a 40 percent evaluation for chronic low back 
strain with degenerative disc disease (lumbar spine 
disorder).  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to April 29, 2008, the veteran's service-connected 
lumbar spine disorder was manifested by low back pain and 
localized tenderness, but no limitation of motion, abnormal 
gait, or abnormal spinal contour.  

2.  On and after April 29, 2008, the veteran's service-
connected lumbar spine disorder is manifested by limitation 
of motion, without complete or lumbar spine ankylosis.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2008, the criteria for a 10 percent 
initial evaluation, but no more, for a lumbar spine disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

2.  On and after April 29, 2008, the criteria for an 
increased evaluation for a lumbar spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for her service-connected lumbar spine 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a 
May 2008 post-remand re-adjudication of the veteran's claim, 
May 2004 and January 2008 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
portion of the appeal regarding the initial evaluation, 
because that part of the appeal is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for this disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.  
Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

By a June 2004 rating decision, the RO granted service 
connection for a lumbar spine disorder and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, effective December 21, 2003.  In September 2004, 
the veteran filed a notice of disagreement regarding the 
evaluation.  In April 2005, the RO issued a statement of the 
case and the veteran filed a substantive appeal.  In a May 
2008 rating decision and supplemental statement of the case, 
the RO assigned a 40 percent evaluation under Diagnostic Code 
5237, effective April 29, 2008.

Under the rating criteria for spine disabilities, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), Diagnostic Code 5237 (2007). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).


Under the rating criteria for intervertebral disc syndrome, a 
10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
week but less than 4 weeks during the past 12 months, a 40 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based On Incapacitating Episodes (IVDS Rating 
Formula), Diagnostic Code 5243 (2007).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

Prior to April 29, 2008, the veteran's lumbar spine disorder 
was assigned a noncompensable evaluation under Diagnostic 
Code 5237 for lumbosacral strain, which contemplates that the 
veteran's disability did not show the required symptoms for a 
compensable evaluation.  See 38 C.F.R. § 4.31 (2007) (where 
the Schedule does not provide for a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required symptomatology for a compensable evaluation is 
not shown); see also 38 C.F.R. § 4.71a, General Rating 
Formula, Diagnostic Code 5237. 

In September 2004 and April 2005 lay statements, the veteran 
reported back pain that required she take medication.  She 
stated that sitting down or standing for a long time 
increased the pain.  In an April 2008 lay statement, the 
veteran reported that after service discharge she never kept 
a job very long due to her back pain.  She stated that in her 
current job, she doesn't do any heavy lifting.  She stated 
that she can't hold or play with her kids because of the 
pain.  

In an April 2004 private medical record, the veteran reported 
low back pain.  There was left lumbar spine paraspinal muscle 
tenderness, negative straight leg raise, and 2+ and 
symmetrical deep tendon reflexes.  The diagnosis was low back 
pain.

In a May 2004 VA medical record, the veteran reported chronic 
back pain that at times was 10/10.  She denied joint pain, 
loss of sensation, and unsteadiness.  The assessment was low 
back pain.  At the May 2004 VA Persian Gulf examination, the 
veteran reported back pain.  A May 2004 VA lumbar spine x-ray 
report impression was normal lumbosacral spine, with minimal 
narrowing of intervertebral disc spaces at L5 to S1.  In a 
June 2004 VA general medical examination, the veteran 
reported low back pain.  The examiner noted that the Persian 
Gulf examination found no lumbar spine limitation of motion 
either by pain or fatigue.  The assessment was chronic low 
back strain, possible early degenerative disc disease.  In 
July and August 2004 VA medical records, the veteran reported 
chronic back pain, at times 10/10.  There was back pain upon 
palpation.  The assessment was low back pain.  In an October 
2004 VA record, there was normal motor strength, tone, and 
bulk, normal gait, and 3/4 deep tendon reflexes.  A December 
2006 VA lumbar spine computed tomography scan impression was 
protruding L4 to L5 disc.  

Prior to April 29, 2008, the evidence demonstrated low back 
pain, without limitation of motion of the lumbar spine.  The 
April 2004 private record and July and August 2004 VA records 
noted lumbar spine tenderness or pain upon palpation.  An 
October 2004 VA record noted normal gait.  The evidence thus 
shows localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, and accordingly, a 10 percent 
initial evaluation is for assignment.  38 C.F.R. § 4.71a, 
General Rating Formula, Diagnostic Code 5237.  A 20 percent 
evaluation, however, is not warranted because there was no 
limitation of lumbar spine motion, abnormal gait, or abnormal 
spinal contour.  38 C.F.R. § 4.71a, General Rating Formula, 
Diagnostic Code 5237.  Accordingly, a 10 percent initial 
evaluation, but no more, for a lumbar spine disorder is 
warranted.

Also prior to April 29, 2008, an evaluation in excess of 10 
percent for intervertebral disc syndrome or for any 
neurological component of the veteran's lumbar spine 
disability is not warranted because the record did not 
demonstrate any incapacitating episodes and there were normal 
reflexes, normal muscle strength, and a negative straight leg 
raise test.  38 C.F.R. § 4.71a, IVDS Rating Formula, Note 
(1), Diagnostic Code 5243; Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

On and after April 29, 2008, the veteran's lumbar spine 
disability is assigned a 40 percent evaluation under 
Diagnostic Code 5237 for lumbosacral strain, which 
contemplates forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula, Diagnostic Code 5237. 

At the April 2008 VA spine and neurological disorders 
examination, the veteran reported lower lumbar spine pain 
that was constant at 6/10, but worsened after activity.  The 
pain was achy and throbbing and radiated to the buttocks and 
to left leg at night.  The veteran also reported fatigue, 
decreased motion, stiffness, weakness, spasm, and pain.  She 
stated that in the past year, there were no incapacitating 
episodes that required bed rest, but reported flare-ups every 
other month when caring for her 3-year old.  She stated that 
she took hydrocodone and methocarbarmol daily, which made her 
drowsy.  The veteran denied any history of hospitalization.  
She also denied bowel or bladder incontinence, falls, and 
unsteadiness, but reported left leg numbness and 
paresthesias, with left leg weakness and give out.  The 
veteran stated that she hadn't worked since 2006 and that she 
used to work as carrier for the Postal Service but she quit 
due to back pain and the inability to tolerate prolonged 
sitting in the car.  She was able to conduct her activities 
of daily living, but doing chores aggravated her back.  She 
could only walk 1 block, had difficulty with bending, could 
sit for 30 minutes, and was able to drive, but had to stop 
and stretch if going for a long distance.  She was able to do 
dishes, cook, and make beds, but had to stop often and sit in 
a chair with a heating pad/massager applied to her back.  

Upon examination, there was lumbar spine forward flexion to 
45 degrees, with pain beginning at 25 degrees; extension to 
20 degrees, with pain beginning at 20 degrees; right lateral 
flexion to 18 degrees, with pain beginning at 18 degrees; 
left lateral flexion to 18 degrees without pain; and 
bilateral rotation to 20 degrees, with pain beginning at 20 
degrees.  There was no additional limitation of motion upon 
repetitive use in any range of motion.  The examiner found 
lumbar spine sacrospinalis tenderness, but no spasm, atrophy, 
guarding, or weakness.  There was normal posture, normal 
gait, and no abnormal lumbar spine curvatures.  There was 5/5 
strength of hip flexion, hip extension, knee extension, ankle 
dorsiflexion, plantar flexion, and great toe extension.  
There was normal muscle tone without atrophy and normal lower 
extremity sensory and reflex examinations.  There was no 
lumbar spine ankylosis and a negative Lasegue's sign.  The 
examiner noted that there was painful motion of the lumbar 
spine in most directions and that it was likely that painful 
motion would limit the veteran's functional capacity to do 
repeated physical activities.  The examiner noted that it 
would require speculation to provide the amount of 
limitation, in degrees.  The diagnosis was lumbar strain with 
degenerative disc disease at L4 to L5, without evidence for 
radiculopathy.  The examiner noted that there were no 
neurologic deficits.

On and after April 29, 2008, the evidence of record indicates 
lumbar spine limitation of motion, but demonstrates no 
ankylosis of the complete or lumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula, Diagnostic Code 5237.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted on and after April 29, 2008 for the veteran's 
lumbar spine disorder.

Moreover, on and after April 29, 2008, an evaluation in 
excess of 40 percent is not warranted for intervertebral disc 
syndrome or for any associated objective neurological 
abnormalities.  38 C.F.R. § 4.71a, IVDS Rating Formula Note 
(1), Diagnostic Code 5243.  At the VA examination, the 
veteran reported there were no incapacitating episodes and 
the examiner determined there were no neurologic deficits and 
there was no objective evidence for radiculopathy.  
Accordingly, on and after April 29, 1008, an evaluation in 
excess of 40 percent for the veteran's lumbar spine disorder 
is not warranted. 

Throughout the time period, the Board has also considered an 
increased evaluation under Diagnostic Code 5242, for 
degenerative arthritis of the spine, which is rated under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But 
there is no lumbar spine degenerative joint disease and as 
noted above, an increased evaluation is not warranted based 
on limitation of motion.  38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, evaluations in excess of those 
assigned are not warranted under this diagnostic code for the 
veteran's lumbar spine disorder. 

Throughout the time period, the Board has also considered 
38 C.F.R. §§ 4.40, 4.45 (2007), addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  See also Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Throughout the time period, the 
veteran reported low back pain that required the use of daily 
medication.  She reported that the pain was constant, but 
flared to 10/10 upon use, to include when her 3-year old was 
with her every other month.  She reported that she was not 
able to tolerate sitting down or standing for long periods of 
time.  At the April 2008 examination, she reported left leg 
numbness and paresthesias, with left leg weakness and give 
out, and lumbar spine fatigue, decreased motion, stiffness, 
weakness, spasm, and pain.  The veteran stated that she 
hadn't worked since 2006, that she used to work as carrier 
for the Postal Service, but quit due to back pain and the 
inability to tolerate prolonged sitting in the car.  She was 
able to conduct her activities of daily living, but doing 
chores aggravated her back and required that she stop and sit 
in a chair with a heating pad/massager applied to her back.  
She could only walk 1 block, had difficulty with bending, 
could sit for 30 minutes, and was able to drive, but had to 
stop and stretch if going for a long distance.  In an April 
2008 lay statement, she reported that at her current job she 
did not do any heavy lifting.  

The objective evidence of record demonstrates lumbar spine 
paraspinal muscle tenderness, but no spasm, atrophy, 
guarding, or weakness.  There was normal motor strength, 
tone, and bulk, normal gait, and essentially normal deep 
tendon reflexes.  There was normal posture, normal gait, and 
no abnormal lumbar spine curvatures.  There was no additional 
lumbar spine limitation of motion upon repetitive use.  There 
was, however, painful forward flexion, extension, right 
lateral flexion, and bilateral rotation.  Additionally, the 
April 2008 VA examiner noted that due to this painful motion, 
it was likely that painful motion would limit the veteran's 
functional capacity to do repeated physical activities.  The 
examiner noted that it would require speculation to provide 
the amount of limitation, in degrees.  In summary, the 
subjective evidence includes weakness, spasm, stiffness, and 
pain, with increased functional limitations.  Although the 
April 2008 examiner noted that pain would limit the veteran's 
functional capacity and that the veteran had some difficulty 
with activities of daily living, the examiner also noted no 
additional limitation of motion upon repetition, and the 
remaining evidence of record showed good muscle strength 
without atrophy or spasm, normal gait, normal reflexes, and 
normal posture.  Accordingly, the veteran is not entitled to 
an increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment 
beyond that already contemplated within the assigned 
evaluations.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 
Vet. App. at 206.

Throughout the time period, the Board has also considered the 
issue of whether the veteran's lumbar spine disorder presents 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 
38 C.F.R. § 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Ratings in excess of 10 and 40 percent are provided for 
certain manifestations of the service-connected lumbar spine 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  The 
veteran has not required hospitalization due to her lumbar 
spine disorder.  Although in April 2008, the veteran reported 
that she quit her job as a postal carrier due to back pain, 
she also reported that she was currently working, although 
she could not do any heavy lifting.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document its consideration did not prejudice the 
veteran.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  After review of the evidence, there is no evidence 
of record that would warrant an initial evaluation in excess 
of 10 percent prior to April 29, 2008 or a rating in excess 
of 40 percent on or after April 29, 2008, at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); see also Fenderson, 12 Vet. App. at 
126; Hart, 21 Vet. App. at 509-10.


ORDER

An initial evaluation of 10 percent, but no more, for a 
lumbar spine disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

On and after April 29, 2008, an increased evaluation for a 
lumbar spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


